Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 1 of 38




             EXHIBIT A
       Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 2 of 38




                                 SETTLEMENT AGREEMENT

       This Settlement Agreement (“Agreement”) is entered into among the United States of

America, acting through the United States Department of Justice and on behalf of the Office of

Inspector General (“OIG-HHS”) of the Department of Health and Human Services (HHS); the

Defense Health Agency (“DHA”), acting on behalf of the TRICARE Program; the Office of

Personnel Management (“OPM”), which administers the Federal Employees Health Benefits

Program (“FEHBP”); and the United States Department of Veteran Affairs (collectively, the

“United States”); Novo Nordisk Inc. (“Novo Nordisk”); and Relators identified in the cases listed

in Recital G of this Agreement (“Relators”) (hereafter collectively referred to as “the Parties”),

through their authorized representatives.

                                            RECITALS

       A.      Novo Nordisk is a U.S. company and a subsidiary of Novo Nordisk U.S.

Holdings, Inc., which in turn is a subsidiary of Novo Nordisk A/S. Novo Nordisk’s headquarters

are in Plainsboro, New Jersey. At all relevant times, Novo Nordisk distributed, sold, and

marketed pharmaceutical products throughout the United States, including the drug liraglutide

with the trade name Victoza® (“Victoza”).

       B.      The Food and Drug Administration (“FDA”) approved a new drug application

(“NDA”) for the injectable drug Victoza on January 25, 2010, as an adjunct to diet and exercise

to improve glycemic control in adults with type 2 diabetes mellitus.

       C.      At the time of approval and at all times since, Victoza’s FDA-approved labeling

has contained a boxed warning about the unknown risk of medullary thyroid carcinoma (“MTC”)

in humans, based on the fact that some rodents exposed to Victoza developed thyroid C-cell

tumors (MTC is a form of thyroid tumor) during premarket testing of the drug. Because the

relevance to humans of the premarket rodent findings could not be determined, the boxed
       Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 3 of 38




warning states that it “is unknown whether Victoza causes thyroid C-cell tumors, including

medullary thyroid carcinoma (MTC), in humans, as human relevance could not be determined by

clinical or nonclinical studies.”

          D.   The FDA approved the NDA for Victoza with a Risk Evaluation and Mitigation

Strategy (“REMS”) to ensure the benefits of Victoza outweigh the risks, including specifically,

the potential risk of MTC.

          E.   As relevant to this Agreement, the REMS required Novo Nordisk to develop and

implement a Communication Plan, which included specific steps for communicating information

to healthcare providers about the potential risk of MTC. The Victoza REMS Communication

Plan required Novo Nordisk to communicate this information in various forms, including in a

letter to likely prescribers and in a “Highlighted Information for Prescribers” (“HIP-D”)

document provided by Novo Nordisk sales representatives who met with healthcare providers for

the primary purpose of increasing the number of Victoza prescriptions those healthcare providers

issued.

          F.   In March 2011, as part of its ongoing REMS obligations, Novo Nordisk

conducted surveys of endocrinologists and primary care physicians who identified themselves as

physicians who prescribe medications for patients with Type 2 diabetes to gauge their awareness

and understanding of the potential risk of MTC associated with Victoza. The survey showed that

only approximately half of primary care physicians surveyed were aware of the boxed warning

on the Victoza labeling that explained the potential risk of MTC associated with Victoza. On

May 5, 2011, the FDA informed Novo Nordisk that the FDA considered the “lack of knowledge

among primary care physicians of the boxed warning for thyroid C-cell tumors” to be “new

safety information” under the REMS. Based on this “new safety information,” the FDA

informed Novo Nordisk that a modification to the REMS, to include an additional letter to
                                                2
       Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 4 of 38




primary care physicians, was necessary. The letter was intended to increase awareness of the

potential risk of MTC associated with Victoza among primary care physicians. Novo Nordisk

worked with the FDA to draft the letter to be provided to primary care physicians.

       G.      Pursuant to the qui tam provisions of the False Claims Act, 31 U.S.C. § 3730(b),

the Relators listed herein have filed the following civil actions against Novo Nordisk

(collectively the “Civil Actions”):

               (1) On October 15, 2010, Elizabeth Kennedy filed an action in the United States

                   District Court for the Southern District of Texas captioned United States, et

                   al., ex rel. Kennedy v. Novo A/S, et al., Civ. Action No. 10-CV-3856. The

                   action was transferred to the United States District Court for the District of

                   Columbia on September 12, 2013, and is captioned United States, et al., ex

                   rel. Kennedy v. Novo A/S, et al., Civ. Action No. 13-cv-1529.

               (2) On December 28, 2010, Peter Dastous filed an action in the United States

                   District Court for the District of Massachusetts captioned United States, et al.,

                   ex rel. Dastous v. Novo Nordisk, Inc., Civ. Action No. 10-CA-12247. The

                   action was transferred to the United States District Court for the District of

                   Columbia on September 7, 2011, and is captioned United States, et al. ex rel.

                   Dastous v. Novo Nordisk, Inc., Civ. Action No. 11-01662.

               (3) On January 12, 2011, Lesley Ferrara and Shelly Kelling filed an action in the

                   United States District Court for the District of Columbia captioned United

                   States, et al., ex rel. Ferrara, et al. v. Novo Nordisk, Inc., et al., Civ. Action

                   No. 1:11-cv-00074. Ferrara and Kelling filed an Amended Complaint on June

                   21, 2011, a Second Amended Complaint on June 6, 2013, and a Third

                   Amended Complaint on November 19, 2015.
                                                  3
      Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 5 of 38




               (4) On September 2, 2011, David Myers filed an action in the United States

                  District Court for the District of Columbia captioned United States, et al., ex

                  rel. Myers v. Novo Nordisk, Inc., Civ. Action No. 1:11-cv-01596. Myers filed

                  an Amended Complaint on September 24, 2012.

               (5) On May 23, 2012, McKenzie Stepe filed an action in the United States

                  District Court for the District of New Jersey captioned United States, et al., ex

                  rel. Stepe v. Novo Nordisk, Inc., et al., Civ. Action No. 12-3223. The action

                  was transferred to the United States District Court for the District of Columbia

                  on February 7, 2013, and is captioned United States, et al., ex rel. Stepe v.

                  Novo Nordisk, Inc., et al., Civ. Action No. 1:13-cv-00221.

               (6) On February 22, 2016, Kathy Ann Gratton and Raymond Hippolyte filed a qui

                  tam action in the United States District Court for the Northern District of

                  Texas captioned United States, et al., ex rel. Doe v. Novo Nordisk, Inc., et al.,

                  Civ. Action No. 3-16-CV-486. The action was transferred to the United

                  States District Court for the District of Columbia on April 28, 2017, and is

                  captioned United States, et al., ex rel. Doe v. Novo Nordisk, Inc., et al., Civ.

                  Action No. 1:17-00791.

               (7) On August 8, 2016, Greg Smith, Clint Houck, and Brent Shirkey filed a qui

                  tam action in the United States District Court for the District of Columbia

                  captioned United States ex rel. Smith, et al. v. Novo Nordisk, Inc., Civ. Action

                  No. 16-1605. Smith, Houck, and Shirkey filed an Amended Complaint on

                  October, 12, 2016.

       H.      Contemporaneous with the execution of this Agreement, Novo Nordisk will enter

into a separate agreement with the United States of America to resolve an action brought in the
                                                4
      Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 6 of 38




United States District Court for the District of Columbia under the Federal Food, Drug, and

Cosmetic Act, 21 U.S.C. § 332, arising from the sale of Victoza (“FDCA Settlement

Agreement”).

       I.      Novo Nordisk has entered or will be entering into separate settlement agreements,

described in Paragraph 1(b) below (the “Medicaid State Settlement Agreements”) with certain

states and the District of Columbia in settlement of the Covered Conduct, defined below. States

with which Novo Nordisk executes a Medicaid State Settlement Agreement in the form to which

Novo Nordisk and the National Association of Medicaid Fraud Control Units (“NAMFCU”)

have agreed, or in a form otherwise agreed to by Novo Nordisk and an individual State, shall be

defined as “Medicaid Participating States.”

       J.      The United States contends that Novo Nordisk submitted or caused to be

submitted claims for payment for Victoza to the Medicare Program, Title XVIII of the Social

Security Act, 42 U.S.C. §§ 1395-1395kkk-1 (“Medicare”); the Medicaid Program, 42 U.S.C.

§§ 1396-1396w-5 (“Medicaid”); the TRICARE Program, 10 U.S.C. §§ 1071-1110b

(“TRICARE”); and the FEHBP, 5 U.S.C. §§ 8901-8914; and caused the purchase of Victoza by

the Department of Veterans Affairs, Veterans Health Administration, 38 U.S.C. Chapter 17

(“VA”) (collectively the “Federal Health Care Programs”).

       K.      The United States contends that it and the Medicaid Participating States have

certain civil claims against Novo Nordisk arising from the following conduct concerning the

marketing, promotion, and sale of Victoza from January 1, 2010, through December 31, 2014:

               i.     The FDA specifically required the REMS Communication Plan as part of

                      the NDA approval for Victoza. After Victoza was approved, Novo

                      Nordisk provided the sales force with training to appropriately implement

                      the REMS, but also provided them with information that had the overall
                                                5
Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 7 of 38




            effect of arming them with messages that could create a false or

            misleading impression with physicians that the Victoza REMS MTC risk

            message was erroneous, irrelevant, or unimportant. Following the

            training, certain Novo Nordisk sales representatives made false or

            misleading statements that were designed to avoid and circumvent the

            requirements of the Victoza REMS Communication Plan. Those

            statements included:

            a. the potential risk of MTC associated with Victoza is only applicable to

               rats and mice;

            b. all diabetes drugs have boxed warnings and Victoza is no different and

               no less safe than those other drugs;

            c. because of differences between rodents and humans it is implausible

               that humans would contract MTC from the use of Victoza;

            d. physicians should not be concerned about MTC because it is easy to

               treat if a patient does get it;

            e. “sandwiching” the MTC risk information between promotional

               messages; and

            f. when delivering to primary care physicians a letter required by the May

               5, 2011 modification to the Victoza REMS, certain Novo Nordisk sales

               representatives, executing instructions from Novo Nordisk’s Vice

               President, Diabetes Marketing, told primary care physicians in June

               2011 that there were no new safety concerns with Victoza and that the

               letter was simply the second part of the REMS requirement, which was



                                       6
      Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 8 of 38




                          a false or misleading message and contradicted the REMS modification

                          that FDA deemed to be “new safety information.”

               ii.     Novo Nordisk knowingly promoted the sale to and use of Victoza by adult

                       patients who did not have Type II diabetes, a use for which it was not

                       approved as safe and effective by the FDA, that was not a medically

                       accepted indication as defined by 42 U.S.C. § 1396-8, and not covered by

                       the Federal Health Care Programs.

As a result of the foregoing conduct, the United States alleges that Novo Nordisk caused false or

fraudulent claims for Victoza to be submitted to, or caused purchases by, the Federal Health Care

Programs. This conduct is referred to below as the “Covered Conduct.”

       L.      This Agreement is made in compromise of disputed claims. This Agreement is

neither an admission of liability by Novo Nordisk nor a concession by the United States that its

claims are not well founded.

       M.      Certain Relators claim entitlement under 31 U.S.C. § 3730(d) to a share of the

proceeds of this Agreement.

       N.      Certain Relators claim entitlement to recover from Novo Nordisk reasonable

expenses, attorneys’ fees and costs, pursuant to 31 U.S.C. § 3730(d), and, in their separate Civil

Actions, certain Relators assert claims against Novo Nordisk for conduct other than the Covered

Conduct, claims arising from the Relator’s employment, or claims under the California Insurance

Frauds Prevention Act, Cal. Ins. Code § 1871 et seq. and the Illinois Insurance Claims Fraud

Prevention Act, 740 Ill. Comp. Stat. §92. Contemporaneous with the execution of this

Agreement, Novo Nordisk, Relators, and Relators’ counsel will be entering into separate

agreements to resolve such claims.



                                                 7
       Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 9 of 38




       To avoid the delay, uncertainty, inconvenience, and expense of protracted litigation of the

above claims, and in consideration of the mutual promises and obligations of this Agreement, the

Parties agree and covenant as follows:

                                   TERMS AND CONDITIONS

       1.      Novo Nordisk shall pay to the United States and the Medicaid Participating

States, collectively, Forty-Six Million Five Hundred Thousand Dollars ($46.5 million) plus

interest at a rate of 1.625% from December 7, 2016 until the date of payment (“Total Settlement

Amount”).

               a.      Novo Nordisk shall pay to the United States the sum of $43,179,036.87

       plus accrued interest as set forth above (“Federal Settlement Amount”) no later than five

       days after the Effective Date of this Agreement by electronic funds transfer pursuant to

       written instructions to be provided by the United States Department of Justice.

               b.      Novo Nordisk shall pay to the Medicaid Participating States the sum of

       $3,320,963.13 plus accrued interest as set forth above (“Medicaid State Settlement

       Amount”). The Medicaid State Settlement Amount shall be paid pursuant to written

       instructions from the NAMFCU Negotiating Team and under the terms and conditions of

       the Medicaid State Settlement Agreements that Novo Nordisk will enter into with the

       Medicaid Participating States.

       2.      Subject to the exceptions in Paragraph 5 (concerning excluded claims) below, and

conditioned upon Novo Nordisk’s full payment of the Total Settlement Amount, the United

States releases Novo Nordisk, together with its current and former direct and indirect parent

corporations and limited liability companies (“Parents”); its and their affiliates, direct and

indirect subsidiaries, brother and sister corporations, and divisions; and its and their respective

current and former corporate owners; and the predecessors, successors, transferees, and assigns
                                                  8
      Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 10 of 38




of any of them, from any civil or administrative monetary claim the United States has for the

Covered Conduct under the False Claims Act, 31 U.S.C. §§ 3729-3733; the Civil Monetary

Penalties Law, 42 U.S.C. § 1320a-7a; the Program Fraud Civil Remedies Act, 31 U.S.C.

§§ 3801-3812; any statutory provision creating a cause of action for civil damages or civil

penalties which the Civil Division of the Department of Justice has actual or present authority to

assert and compromise pursuant to 28 C.F.R. Pt. 0, Subpart I, § 0.45(d); or the common law

theories of payment by mistake, unjust enrichment, and fraud.

       3.      Except as otherwise provided in separate agreements between Relators and Novo

Nordisk and conditioned upon Novo Nordisk’s full payment of the Total Settlement Amount,

Relators, for themselves and for their heirs, successors, attorneys, agents, and assigns, release

Novo Nordisk, together with its current and former Parents; its and their affiliates, direct and

indirect subsidiaries, brother and sister corporations, and divisions; and its and their respective

current and former corporate owners; and the corporate predecessors, successors, transferees and

assigns of any of them; and its and their past, present and future owners, officers, directors,

employees, and attorneys, in their individual and official capacities, from any civil monetary

claim the Relators have on behalf of the United States for the Covered Conduct under the False

Claims Act, 31 U.S.C. §§ 3729-3733, and from any and all claims for relief, actions, rights,

causes of action, suits, debts, obligations, liabilities, demands, losses, damages (including treble

damages and any civil penalties), punitive damages, costs and expenses of any kind, character, or

nature whatsoever, whether known or unknown, fixed or contingent, in law or in equity, in

contract or in tort, under any federal or state statute or regulation, or in common law, that

Relators, their heirs, successors, attorneys, agents and assigns otherwise would have standing to

bring arising from or relating to the claims Relators asserted or could have asserted in the Civil

Actions against Novo Nordisk or its current and former Parents; its and their affiliates, direct and
                                                  9
      Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 11 of 38




indirect subsidiaries, brother and sister corporations, and divisions; and its and their respective

current and former corporate owners; and the corporate predecessors, successors, transferees and

assigns of any of them, provided, however, that nothing in this paragraph precludes Relators’

attorneys from bringing any claims on behalf of a client other than Relators against Novo

Nordisk that are unrelated to the Covered Conduct.

       4.      OPM expressly reserves all rights to institute, direct, or to maintain any

administrative action seeking debarment against Novo Nordisk from the FEHBP under 5 U.S.C.

§ 8902a(b) (mandatory debarment), or (c) and (d) (permissive debarment).

       5.      Notwithstanding the releases given in paragraphs 2 and 3 of this Agreement, or

any other term of this Agreement, the following claims of the United States are specifically

reserved and are not released:

               a.      Any liability arising under Title 26, U.S. Code (Internal Revenue Code);

               b.      Any criminal liability;

               c.      Any administrative liability, including mandatory or permissive exclusion

                       from Federal Health Care Programs;

               d.      Any liability to the United States (or its agencies) for any conduct other

                       than the Covered Conduct;

               e.      Any liability based upon obligations created by this Agreement;

               f.      Any liability of individuals;

               g.      Any liability for express or implied warranty claims or other claims for

                       defective or deficient products or services, including quality of goods and

                       services;

               h.      Any liability for failure to deliver goods or services due; and



                                                 10
        Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 12 of 38




               i.      Any liability for personal injury or property damage or for other

                       consequential damages arising from the Covered Conduct.

         6.    Relators and their heirs, successors, attorneys, agents, and assigns shall not object

to this Agreement but agree and confirm that this Agreement is fair, adequate, and reasonable

under all the circumstances, pursuant to 31 U.S.C. § 3730(c)(2)(B), and that the portions of the

Total Settlement Amount allocated to the Covered Conduct set forth in Paragraph K(i)

($43,970,000) and Paragraph K(ii) ($2,530,000) are also fair, adequate, and reasonable under all

the circumstances. In connection with this Agreement and the Civil Actions, Relators and their

heirs, successors, attorneys, agents, and assigns agree that neither this Agreement, any

intervention by the United States in the Civil Actions, nor any dismissal of the Civil Actions,

shall waive or otherwise affect the ability of the Parties to contend that provisions in the False

Claims Act, including 31 U.S.C. §§ 3730(b)(5), 3730(d)(3) and 3730(e), bar Relators from

sharing in the proceeds of this Agreement or recovering attorneys’ fees, costs, and expenses

pursuant to § 3730(d). Moreover, the Parties and Relators’ heirs, successors, attorneys, agents,

and assigns agree that they each retain all of their rights pursuant to the False Claims Act on the

issue of the share percentage, if any, that Relators should receive of any proceeds of the

settlement of their claims, and that no agreements concerning Relator share have been reached to

date.

         7.    Novo Nordisk waives and shall not assert any defenses Novo Nordisk may have

to any criminal prosecution or administrative action relating to the Covered Conduct that may be

based in whole or in part on a contention that, under the Double Jeopardy Clause in the Fifth

Amendment of the Constitution, or under the Excessive Fines Clause in the Eighth Amendment

of the Constitution, this Agreement bars a remedy sought in such criminal prosecution or

administrative action. Nothing in this paragraph or any other provision of this Agreement
                                                 11
      Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 13 of 38




constitutes an agreement by the United States concerning the characterization of the Settlement

Amount for purposes of the Internal Revenue laws, Title 26 of the United States Code.

        8.      Novo Nordisk fully and finally releases the United States, its agencies, officers,

agents, employees, and servants, from any claims (including attorneys’ fees, costs, and expenses

of every kind and however denominated) that Novo Nordisk has asserted, could have asserted, or

may assert in the future against the United States, its agencies, officers, agents, employees, and

servants, related to the Covered Conduct and the United States’ investigation and prosecution.

        9.       Conditioned upon Relators’ execution of this Agreement and dismissal with

prejudice as to Relators of the Civil Actions as set forth more fully in Paragraph 14, Novo

Nordisk, together with its current and former Parents; its and their affiliates, direct and indirect

subsidiaries, brother and sister corporations, and divisions; and its and their respective current

and former corporate owners; and the corporate predecessors, successors, transferees and assigns

of any of them; release Relators, their heirs, successors, attorneys, agents, and assigns, from any

and all claims for relief, actions, rights, causes of action, suits, debts, obligations, liabilities,

demands, losses, damages, punitive damages, costs and expenses of any kind, character, or

nature whatsoever, whether known or unknown, fixed or contingent, in law or in equity, in

contract or in tort, under any federal or state statute or regulation, or in common law, that Novo

Nordisk has against Relators, their heirs, successors, attorneys, agents and assigns arising from

or relating to the claims Relators asserted or could have asserted in the Civil Actions.

        10.     The Total Settlement Amount shall not be decreased as a result of the denial of

claims for payment now being withheld from payment by any Medicare contractor (e.g.,

Medicare Administrative Contractor, fiscal intermediary, carrier), TRICARE, FEHPB, the VA,

or any state payor, related to the Covered Conduct; and Novo Nordisk agrees not to resubmit to

any Medicare contractor, TRICARE, FEHPB, the VA, or any state payor any previously denied
                                                    12
      Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 14 of 38




claims related to the Covered Conduct, agrees not to appeal any such denials of claims, and

agrees to withdraw any such pending appeals.

       11.     Novo Nordisk agrees to the following:

               a.     Unallowable Costs Defined: All costs (as defined in the Federal

Acquisition Regulation, 48 C.F.R. § 31.205-47; and in Titles XVIII and XIX of the Social

Security Act, 42 U.S.C. §§ 1395-1395kkk-1 and 1396-1396w-5; and the regulations and official

program directives promulgated thereunder) incurred by or on behalf of Novo Nordisk, its

present or former officers, directors, employees, shareholders, and agents in connection with:

               (1)    the matters covered by this Agreement and the FDCA Settlement

                      Agreement;

               (2)    the United States’ audit(s) and civil and criminal investigation(s) of the

                      matters covered by this Agreement;

               (3)    Novo Nordisk’s investigation, defense, and corrective actions undertaken

                      in response to the United States’ audit(s) and civil and criminal

                      investigation(s) in connection with the matters covered by this Agreement

                      (including attorneys’ fees);

               (4)    the negotiation and performance of this Agreement and the FDCA

                      Settlement Agreement; and

               (5)    the payment Novo Nordisk makes to the United States pursuant to this

                      Agreement and any payments that Novo Nordisk may make to Relators,

                      including costs and attorneys’ fees

are unallowable costs for government contracting purposes and under the Medicare Program,

Medicaid Program, TRICARE Program, VA and the FEHBP (hereinafter referred to as

Unallowable Costs).
                                               13
      Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 15 of 38




                b.      Future Treatment of Unallowable Costs: Unallowable Costs shall be

separately determined and accounted for by Novo Nordisk, and Novo Nordisk shall not charge

such Unallowable Costs directly or indirectly to any contracts with the United States or any State

Medicaid program, or seek payment for such Unallowable Costs through any cost report, cost

statement, information statement, or payment request submitted by Novo Nordisk or any of its

subsidiaries or affiliates to the Medicare, Medicaid, TRICARE, VA or FEHBP Programs.

                c.      Treatment of Unallowable Costs Previously Submitted for Payment: Novo

Nordisk further agrees that within 90 days of the Effective Date of this Agreement it shall

identify to applicable Medicare and TRICARE fiscal intermediaries, carriers, and/or contractors,

and Medicaid, VA and FEHBP fiscal agents, any Unallowable Costs (as defined in this

Paragraph) included in payments previously sought from the United States, or any State

Medicaid program, including, but not limited to, payments sought in any cost reports, cost

statements, information reports, or payment requests already submitted by Novo Nordisk or any

of its subsidiaries or affiliates, and shall request, and agree, that such cost reports, cost

statements, information reports, or payment requests, even if already settled, be adjusted to

account for the effect of the inclusion of the Unallowable Costs. Novo Nordisk agrees that the

United States, at a minimum, shall be entitled to recoup from Novo Nordisk any overpayment

plus applicable interest and penalties as a result of the inclusion of such Unallowable Costs on

previously-submitted cost reports, information reports, cost statements, or requests for payment.

        Any payments due after the adjustments have been made shall be paid to the United

States pursuant to the direction of the Department of Justice and/or the affected agencies. The

United States reserves its rights to disagree with any calculations submitted by Novo Nordisk or

any of its subsidiaries or affiliates on the effect of inclusion of Unallowable Costs (as defined in



                                                   14
      Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 16 of 38




this Paragraph) on Novo Nordisk or any of its subsidiaries or affiliates’ cost reports, cost

statements, or information reports.

               d.      Nothing in this Agreement shall constitute a waiver of the rights of the

United States to audit, examine, or re-examine Novo Nordisk’s books and records to determine

that no Unallowable Costs have been claimed in accordance with the provisions of this

Paragraph.

       12.     This Agreement is intended to be for the benefit of the Parties only. The Parties

do not release any claims against any other person or entity, except to the extent provided for in

Paragraphs 2, 3, 8, 9, and 13 (waiver for beneficiaries paragraph).

       13.     Novo Nordisk agrees that it waives and shall not seek payment for any of the

health care billings covered by this Agreement from any health care beneficiaries or their

parents, sponsors, legally responsible individuals, or third party payors based upon the claims

defined as Covered Conduct.

       14.     After Novo Nordisk pays the Federal Settlement Amount described in Paragraph

1, above, the United States and Relators shall promptly file a stipulation of dismissal in each

Civil Action. Each stipulation of dismissal shall be with prejudice to Relators as to all claims

against Novo Nordisk in the Civil Action, with prejudice to the United States as to the Covered

Conduct pursuant to and consistent with the terms and conditions of this Agreement, and without

prejudice to the United States as to any other claims in the Civil Action against Novo Nordisk.

The stipulation shall provide that Relators’ claims for a share of the proceeds of the Federal

Settlement Amount pursuant to 31 U.S.C. § 3730(d) or the Medicaid State Settlement Amount

pursuant to any similar state statute shall not be dismissed until they are settled, adjudicated or

otherwise resolved, and shall further provide that the Court shall retain jurisdiction to adjudicate,



                                                 15
      Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 17 of 38




if necessary, any Relator’s claim for a share of the proceeds of the Civil Action pursuant to 31

U.S.C. § 3730(d) and pursuant to any similar state statute.

       15.     Except as otherwise provided in separate agreements between Relators and Novo

Nordisk referenced in Paragraph N, each Party shall bear its own legal and other costs incurred

in connection with this matter, including the preparation and performance of this Agreement.

       16.     Each party and signatory to this Agreement represents that it freely and

voluntarily enters in to this Agreement without any degree of duress or compulsion.

       17.     This Agreement is governed by the laws of the United States. The exclusive

jurisdiction and venue for any dispute relating to this Agreement is the United States District

Court for the District of Columbia. For purposes of construing this Agreement, this Agreement

shall be deemed to have been drafted by all Parties to this Agreement and shall not, therefore, be

construed against any Party for that reason in any subsequent dispute.

       18.     This Agreement constitutes the complete agreement between the Parties with

respect to the issues covered by this Agreement. This Agreement may not be amended except by

written consent of the Parties.

       19.     The undersigned counsel represent and warrant that they are fully authorized to

execute this Agreement on behalf of the persons and entities indicated below.

       20.     This Agreement may be executed in counterparts, each of which constitutes an

original and all of which constitute one and the same Agreement.

       21.     This Agreement is binding on Novo Nordisk’s successors, transferees, heirs, and

assigns.

       22.     This Agreement is binding on Relators’ successors, transferees, heirs, and assigns.

       23.     All parties consent to the United States’ disclosure of this Agreement, and

information about this Agreement, to the public.
                                                16
      Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 18 of 38




       24.     This Agreement is effective on the date of signature of the last signatory to the

Agreement (“Effective Date of this Agreement”). Facsimiles and electronic transmissions of

signatures shall constitute acceptable, binding signatures for purposes of this Agreement.




                                                17
Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 19 of 38
   Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 20 of 38




                    THE UNITED STATES OF AⅣ IERICA


DATED:                BY:
                            WILLIAM E.OLSON
                            Trial Attomey
                            Commercial Litigation Branch

                              辻 山・   ∝
                            Civil Division

                              買
                            イ     リツ
                                        ヽ
                            ノ


                            Assistant United States
                            United States                   for the District of
                            Columbia


DATED:                BY:
                            LISA M. RE
                            Assistant Inspector General for Legal Affairs
                            Office of Counsel to the Inspector General
                            Office of Inspector General
                            United States Department of Health and Human Services


DATED:                BY:
                            BRYAN To WHEELER
                            Deputy General Counscl
                            Defense Hcalth Agency
                            United States Department of Defense



DATED:               BY:
                            SYLVIA V. PULLEY
                            Acting Assistant Director of Federal
                            Employee I nsurance Operations
                            Healthcare and Insurance
                            United States Office of Personnel Management




                                      18
Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 21 of 38
   Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 22 of 38




                      THE UNITED STATES OF AMERICA


DATED: _ _ __          BY:
                             WILLIAM E. OLSON
                             Trial Attorney
                             Commercial Litigation Branch
                             Civil Division
                             United States Department of Justice



                             DARRELL C. VALDEZ
                             Assistant United States Attorney
                             United States Attorney' s Office for the District of
                             Columbia


DATED: _ _ __          BY:
                             LISAM. RE
                             Assistant Inspector General for Legal Affairs
                             Office of Counsel to the Inspector General
                             Office of Inspector General
                             United States Department of Health and Human Services


DATED:   7/?..L//17    BY:

                             Deput General Counsel
                             Defense Health Agency
                             United States Department of Defense


DATED: _ _ __          BY:
                             SYLVIA V. PULLEY
                             Acting Assistant Director of Federal
                             Employee Insurance Operations
                             Healthcare and Insurance
                             United States Office of Personnel Management




                                       18
Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 23 of 38
Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 24 of 38
Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 25 of 38
Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 26 of 38
Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 27 of 38
Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 28 of 38
Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 29 of 38
Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 30 of 38
Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 31 of 38
Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 32 of 38
Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 33 of 38
Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 34 of 38
Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 35 of 38
Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 36 of 38
Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 37 of 38
Case 1:13-cv-01529-RBW Document 116-1 Filed 06/12/19 Page 38 of 38
